Citation Nr: 9932347	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-13 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 15, 1954 to 
February 24, 1955.  He died on June [redacted], 1995.  The 
appellant is his widow.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  When the Board first reviewed the 
case, it was noted that the issues on appeal needed to be 
clarified and the case was remanded in May 1999 for that 
purpose.

Subsequent to the May 1999 remand, the RO issued a statement 
of the case (SOC) on the issue of entitlement to death 
pension benefits in September 1999, noting that the veteran's 
service precluded basic eligibility.  The appellant's 
substantive appeal was received later that same month.  

Pursuant to the Board's instructions, the RO also reviewed 
the record and identified a letter received from the 
appellant in February 1997 as a timely notice of disagreement 
(NOD) with the November 1996 denial of service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation (DIC) based on service-
connected death.  The RO issued a supplemental statement of 
the case (SSOC) pertaining to service connection for cause of 
death in September 1999 and advised the appellant of the need 
to file a substantive appeal within 60 days.  The appellant's 
substantive appeal was received in September 1999.


REMAND

On the VA Forms 9, received in September 1999, the appellant 
requested a personal hearing before a Member of the Board at 
the RO.  The law provides that an appellant may request a 
hearing before a Member of the Board, and the hearing shall 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991).  

Accordingly, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the appellant in order to 
schedule her for a personal hearing 
before a Member of the Board at the local 
office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


